DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0274952 to Wood et al. in view of US Patent Application Publication 2012/0177971 to Cicero et al.
1)	With respect to claim 1, Wood et al. teach a battery module (an energy-storage system) having parallel cooling comprising: 
two battery packs 20 or 22 (a plurality of modules) coupled together, each battery pack 20 or 22 (each module) including: 
a plurality of battery cells 26, the battery cells 26 being cylindrical rechargeable battery cells each having a first end and a second end, the first end distal from the second end, and having an anode terminal 44 and a cathode terminal 44 being disposed at the first end; 
a upper tray 30 (a current carrier) electrically coupled to the battery cells, the cathode terminal 44 of each of the battery cells being coupled to a respective first contact of the upper tray 30 (the current carrier), the anode terminal 44 of each of the battery cells being coupled to a respective second contact of the upper tray 30 (the current carrier); 
a lower tray 32 (a plate) disposed substantially parallel to the upper tray 30 (the current carrier) such that the battery cells 26 are disposed between the upper tray 30 (the current carrier) and the lower tray 32 (the plate); and 
Wood et al. do not specifically teach the battery module (the energy-storage system), wherein the cells are oriented and mounted horizontally in each half module.  
However, the particular rearrangement of the cells was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the motivation of having a means such the rearrangement could be modified due to the needs of the customer.

Wood et al. further teach a housing 14 (an enclosure) having the battery cells 26, the upper tray 30 (the current carrier), and the lower tray 32 (the plate) disposed therein, the housing 14 (the enclosure) comprising: left or right portion of the housing 14 (a coolant sub-system) for circulating coolant flowing into the housing 14 (the enclosure) through an opening 94 (a coolant input port) and out of the housing 14 (the enclosure) through an opening 96 (a coolant output port), the cells 26 being disposed between the upper tray 30 (the current carrier) and the lower tray 32 (the plate) such that an exterior side of each of the cells 26 is not in contact with the exterior sides of other cells 26, left or right portion of the housing 14 (the coolant sub-system) circulating coolant in parallel among and between the cells 26 to provide submerged, distributed cooling such that each of the cell 26 is at approximately the same predetermined temperature; a bottom 52 (a tray) having two battery packs 20 or 22 (modules) disposed therein; and a coolant system for circulating coolant flowing into the bottom 52 (the tray) across the two battery packs 20 or 22 (modules) in parallel such that each of the battery packs 20 or 22 (modules) is at approximately the same predetermined temperature (Wood et al.: Sections: [0027]-[0039]; Figs. 2-12).
Wood et al. do not specifically teach the coolant is a liquid.
However,  Cicero et al. teach a battery pack, wherein the battery pack comprising an outer enclosure 22 (an enclosure) having module 26 or 30, the enclosure 22 (the enclosure) comprising: the module 26 or 30 (a coolant sub-system) for circulating liquid coolant flowing into the outer enclosure 22 (the enclosure) through a coolant input port and out of the enclosure 22 (the enclosure) through a coolant output port via coolant supply lines 60, the module 26 or 30 (the coolant sub-system) circulating coolant in parallel among and between the module 26 or 30 to provide submerged, distributed cooling such that each of the module 26 or 30 is at approximately the same predetermined temperature; and a coolant system 20 for circulating coolant flowing across the modules 26 or 30 in parallel such that each of modules 26 or 30 is at approximately the same predetermined temperature (Cicero et al.: Sections: [0038]; Figs. 8-10).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Cicero et al. with the motivation of having a means such the arrangement of the cooling system helps maintain the temperature of the battery system.

2)	With respect to claim 2, Wood et al. teach the battery module (the energy-storage system), wherein the coolant system with vacuum pump creates a pressure gradient for coolant flowing into and out of battery packs 20 or 22 (modules), the pressure gradient within the battery pack providing circulation of the coolant so as to minimize a temperature gradient within the battery pack (Wood et al.: Sections: [0050]). 

3)	With respect to claim 3, Wood et al. teach the battery module (the energy-storage system), wherein the cells 26 are disposed between the upper tray 30 (the current carrier) and the lower tray 32 (the plate) such that an exterior side of each of the cells 26 is not in contact with the exterior sides of other cells 26, the coolant sub-system circulating coolant among and between the cells to provide submerged, substantially even distributed cooling (Wood et al.: Sections: [0027]-[0039]; Figs. 2-12).  

4)	With respect to claim 5, Wood et al. teach the battery module (the energy-storage system), wherein the coolant flows through each half module 20 or 22 along a cylindrical body of a battery cell 26 within the half module (Wood et al.: Sections: [0027]-[0039]; Figs. 2-12).  

5)	With respect to claim 6, Wood et al. do not specifically teach but Cicero et al. teach the battery module (the energy-storage system), wherein the modules are arranged in a plurality of strings, each string of the plurality of strings including a plurality of modules (Cicero et al.: Fig.2). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Cicero et al. with the motivation of having a means such the arrangement of the cooling system helps maintain the temperature of the battery system.

6)	With respect to claim 7, Wood et al. do not specifically teach but Cicero et al. teach the battery module (the energy-storage system), wherein the coolant flows through the plurality of strings in parallel and the coolant flows within each string of the plurality of strings in parallel (Cicero et al.: Fig.2). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Cicero et al. with the motivation of having a means such the arrangement of the cooling system helps maintain the temperature of the battery system.

7)	With respect to claim 8, Wood et al. do not specifically teach but Cicero et al. teach the battery module (the energy-storage system), wherein the coolant comprises a liquid coolant (a liquid dielectric) (Cicero et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Cicero et al. with the motivation of having a means such the arrangement of the cooling system helps maintain the temperature of the battery system.

8)	With respect to claim 9, Wood et al. do not specifically teach but Cicero et al. teach the battery module (the energy-storage system), wherein at least two adjacent modules of the plurality of modules are fluidly and electrically coupled to each other (Cicero et al.: Sections [0036]-[0038]; Figs. 1-3).    
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Cicero et al. with the motivation of having a means such the arrangement of the cooling system helps maintain the temperature of the battery system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0274952 to Wood et al. in view of US Patent Application Publication 2012/0177971 to Cicero et al. in further view of US Patent Application Publication 2003/0082439 to Sakakibara. 
1)	With respect to claim 4, Wood et al. do not specifically teach the battery module (the energy-storage system), wherein air pockets are formed using channels in a space between the current carrier and the plate that is not occupied by the cells, the air pockets comprising a fluid other than the coolant. 
However, Sakakibara teaches a battery pack comprises air pocket, wherein the air pocket works as an insulating material for reduce the weight and cost of the battery without reducing the cooling efficiency of the design (Sakakibara: Section [0024]). In this case, the coolant for the cooling system of Wood et al. could be liquid and the fluid in the air pockets could be air. 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Sakakibara with the motivation of having a means such the air pocket works as an insulating material for reduce the weight and cost of the battery without reducing the cooling efficiency of the design, as recited in Sakakibara, in section [0024].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0274952 to Wood et al. in view of US Patent Application Publication 2012/0177971 to Cicero et al. in further view of US Patent Application Publication 2010/0297486 to Fujii et al. and US Patent Application Publication 2009/0297892 to Ijaz et al.
1)	With respect to claim 10, Wood et al. teach a housing 14 (a container) of an energy-storage system having parallel cooling comprising: a module housing, each module comprising two half module housings coupled together, each half module housing is configured to receive a plurality of cells 26 each having an anode terminal and a cathode terminal being disposed at one end, the half module housing further including: 
a upper tray 30 (a current carrier) electrically coupled to the battery cells, the cathode terminal 44 of each of the battery cells being coupled to a respective first contact of the upper tray 30 (the current carrier), the anode terminal 44 of each of the battery cells being coupled to a respective second contact of the upper tray 30 (the current carrier); 
a lower tray 32 (a retainer element) disposed substantially parallel to the upper tray 30 (the current carrier); and 
the housing 14 (an enclosure) having the upper tray 30 (the current carrier) and the lower tray 32 (the retainer element) disposed therein (Wood et al.: Sections: [0027]-[0039]; Figs. 2-12). 

Wood et al. do not specifically teach the battery module (the energy-storage system), mounting the cells horizontal within each half module housing.  
However, the particular rearrangement of the cells was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the motivation of having a means such the rearrangement could be modified due to the needs of the customer.

Wood et al. do not specifically teach the battery further comprising: a tray having the plurality of modules disposed therein, the tray including: a positive bus bar; a negative bus bar, the positive and negative bus bars being separately electrically coupled to the power connectors associated with the plurality of modules; and a coolant system for circulating coolant flowing into the tray across the plurality of module housings and battery cells in parallel such that each of the module housings and each of the cells is at approximately the same predetermined temperature.
However, Fujii teaches a battery system comprising a tray (a lower case 20A) having the plurality of modules 3 disposed therein, the tray including: a positive bus bar; a negative bus bar, the positive and negative bus bars being separately electrically coupled to the power connectors (connected in parallel) associated with the plurality of modules 3; and a plurality of lateral supports (end-plate walls 26, 27); and a coolant system (ventilating apparatus 9) for circulating coolant being pumped into the tray (the case 20) such that each of the modules 3 is at approximately the same predetermined temperature) (Fujii: Sections [0052] and [0074]; Fig. 5).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above teaching from Fujii et al. with the motivation of having a means such polycarbonate is a common material for housing or covering of a battery module.

Wood et al. do not specifically teach, but Ijaz et al. teach a battery module comprising buss bars 308 or 309 (the current carrier) including a plurality of fuses each electrically coupled to the respective first contact (Ijaz et al.: Section [0083]; Figs. 13b and 13c).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above teaching from Ijaz et al. with the motivation of having a means such fuse improve the safety of the battery module.

Wood et al. further teach a housing 14 (an enclosure) having the battery cells 26, the upper tray 30 (the current carrier), and the lower tray 32 (the plate) disposed therein, the housing 14 (the enclosure) comprising: left or right portion of the housing 14 (a coolant sub-system) for circulating coolant flowing into the housing 14 (the enclosure) through an opening 94 (a coolant input port) and out of the housing 14 (the enclosure) through an opening 96 (a coolant output port), the cells 26 being disposed between the upper tray 30 (the current carrier) and the lower tray 32 (the plate) such that an exterior side of each of the cells 26 is not in contact with the exterior sides of other cells 26, left or right portion of the housing 14 (the coolant sub-system) circulating coolant in parallel among and between the cells 26 to provide submerged, distributed cooling such that each of the cell 26 is at approximately the same predetermined temperature; a bottom 52 (a tray) having two battery packs 20 or 22 (modules) disposed therein; and a coolant system for circulating coolant flowing into the bottom 52 (the tray) across the two battery packs 20 or 22 (modules) in parallel such that each of the battery packs 20 or 22 (modules) is at approximately the same predetermined temperature (Wood et al.: Sections: [0027]-[0039]; Figs. 2-12).
Wood et al. do not specifically teach the coolant is a liquid.
However,  Cicero et al. teach a battery pack, wherein the battery pack comprising an outer enclosure 22 (an enclosure) having module 26 or 30, the enclosure 22 (the enclosure) comprising: the module 26 or 30 (a coolant sub-system) for circulating liquid coolant flowing into the outer enclosure 22 (the enclosure) through a coolant input port and out of the enclosure 22 (the enclosure) through a coolant output port via coolant supply lines 60, the module 26 or 30 (the coolant sub-system) circulating coolant in parallel among and between the module 26 or 30 to provide submerged, distributed cooling such that each of the module 26 or 30 is at approximately the same predetermined temperature; and a coolant system 20 for circulating coolant flowing across the modules 26 or 30 in parallel such that each of modules 26 or 30 is at approximately the same predetermined temperature (Cicero et al.: Sections: [0038]; Figs. 8-10).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Cicero et al. with the motivation of having a means such the arrangement of the cooling system helps maintain the temperature of the battery system.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        11/1/2022